DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of causing, by the first party's electronic device, the creation of a transaction record comprising a transaction identifier, for identifying the transaction, an identifier for identifying TRkA has been registered in the database, and determining that TRkA is in accordance with a rule or set of rules and has been electronically signed by the first party's electronic device; then, electronically signing by the third party's electronic device, TRka; registering a resulting transaction (TRkA,kci) in the database; notifying the first party's electronic device that TRkA,kc1 has been registered in the database; and causing, by the third party's electronic device, an action to be performed wherein the action is based on the transaction content information comprised in TRkA,kci and is associated with levying a tax by the third party, wherein, upon electronically signing TRkA by the third party's electronic device, an account associated with the first party is automatically debited from an amount representing a tax on the added value that is considered to result from the transaction.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “by a classical computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  For example, but for the “classical computer” language (database, electronic device and network), the encompasses the user transmitting information, receiving information, and analyzing the information based on attributes.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The database, electronic device and network in the steps are recited at a high level of generality. These generic limitations are no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of database, electronic device and network in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 15 and 16. 
Claim 2 recites wherein determining that TRkA is in accordance with a rule or set of rules comprises: verifying, by the third party's electronic device, based on the identifier for identifying the first party and the transaction content information, the transaction conformity with the rule or set of rules.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim 3 recites wherein the transaction record further comprises a state variable indicating at least one of. that the transaction record has been electronically signedsupra.
Claim 4 recites wherein the transaction relates to an object, and the object is marked with a code representing, or corresponding to, the transaction identifier.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites further comprising marking the object with the code after creating the transaction record.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the method of claim 5 further comprising: reading the code marked on the object; and determining by querying the database, at least one of: whether the action has been performed for a transaction identified by the transaction identifier represented by, or corresponding to, the read code; and whether the object's nature matches the transaction content information of the transaction identified by the transaction identifier represented by, or corresponding to, the read code.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites the method according claim 1, wherein the transaction relates to a service, and a document associated with the service is marked with a code representing, or corresponding to, the transaction identifier.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites the method of claim 7, further comprising marking the document with the code after creating the transaction record.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites the method of claim 8 further comprising: reading the code marked on the document associated with the service; and determining by querying the database, at least one of: whether the action has been performed for a transaction identified by the transaction identifier represented by, or corresponding to, the read code; and whether the object's nature matches the transaction content information of the transaction identified by the transaction identifier represented by, or corresponding to, the read code.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites the method according claim 1, wherein the transaction relates to an object, and the transaction identifier corresponds to an object signature, generated based on at least one of: a property of the object; and a property of a material-based security element apposed on or attached to the object.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites the method of claim 10, further comprising: obtaining the object signature; and determining by querying the database, at least one of: whether the action has been performed for a transaction identified by the transaction identifier corresponding to the obtained object signature; and whether the object's nature matches the transaction content information of the transaction identified by the transaction identifier corresponding to the obtained object signature. These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites the method according claim 1, wherein the transaction relates to a service, and the transaction identifier corresponds to a service- associated document signatursupra.
Claim 13 recites The method of claim 12, further comprising: obtainingsupra.
Claim 17 recites a computer program product comprising computer-readable instructions configured, when executed on an electronic device or set of electronic devices, to cause the electronic device or set of electronic devices to carry out the method according claim 1.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Kohli, US 20180374094, discloses indexing consumer enrollment using blockchain. 
De Villiers, US 20170140373, discloses payment confirmation for value-added tax bill. 
Karamachedu, US 20070204340, discloses tax identification values for cascaded digital signatures. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698